Citation Nr: 1420661	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-10 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard from July 1976 until her retirement in 2004.  She had active duty training from July 1976 to July 1977 and a period of active duty for training from August 20 to September 1, 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The case was brought before the Board in August 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran has a psychiatric disorder that is related to active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disorder have been met.  38 C.F.R. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran provided statements attesting to harassment, ridicule, and discipline due to not meeting the weight standards in service.  Service treatment records reveal multiple entries for weight testing and weight control.  Post service she has been diagnosed with dysthymia, adjustment disorder, depression, and anxiety.  

The October 2002 VA examiner diagnosed the Veteran with a history of periods of adjustment disorder with depressed and anxious mood.  She did not meet the criteria for PTSD.  The examiner related the Veteran's anxiety and depression to harassment from her boyfriend in 1977 and a robbery in 2000.  The examiner also opined it was unclear whether the Veteran's symptoms occurred more often than not or whether they occurred for brief periods following stressors in her life.  

The January 2003 VA examiner diagnosed the Veteran with dysthymia, with a history of adjustment disorder with depressed and anxiety mood, and general anxiety disorder.  She opined that the Veteran's service experience was not directly responsible for her current depression or anxiety.  She further opined it was more likely that she entered service with depression and anxiety which was not distinctly exacerbated by any military experience.  She was not diagnosed with PTSD.  

At a January 2006 examination the Veteran reported experiencing anxiety her whole life.  She reported that she began having trouble with her military weigh ins in 1983.  She also reported constant taping, counseling, ridicule, and discipline for not meeting the requirements.  She also reported that she was forced to retire in 2004 due to not meeting the weight requirements.  She was diagnosed with major depressive disorder and generalized anxiety disorder.  The examiner opined that the Veteran's anxiety and depression symptoms were exacerbated by the stress of the National Guard.

At a February 2013 psychology examination the Veteran reported experiencing significant struggles in her life due to attempting to comply with the military weight control standards.  She was frequently harassed, emotionally abused by senior officers, and threatened with discharge.  The examiner opined that it was clear her depression and anxiety were exacerbated by the harassment and constant threats she received.  He ultimately opined that her dysthymic disorder with anxiety was at least as likely as not secondary to harassment over weight issues in service.  

The January 2014 VA examiner noted the Veteran did not meet the criteria for PTSD.  He also opined her other psychiatric disorders were in remission.  He opined that it was at least as likely as not that the Veteran's experiences with difficulties meeting weight control and maintaining weight standards, in conjunction with the systemic responses to those problems, would have contributed to, or exacerbated her pre-existing depressive and anxiety symptoms.  

The Veteran's private psychologist offered an addendum opinion in March 2014 noting that the Veteran's psychiatric disorders were not in remission, although her symptoms had decreased since retirement.  He also opined that he believed she had enduring symptoms past retirement due to over 20 years of harassment.  These symptoms were still negatively affecting her.

At the very least, the Board finds the evidence is in equipoise.  The October 2002 and January 2003 VA examiners did not link the Veteran's psychiatric disorder to service.  However, two private examiners and the January 2014 VA examiner opined her depression and anxiety had been exacerbated by service.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a psychiatric disorder is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


